Citation Nr: 1044414	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  05-00 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1959 to May 1962, 
November 1963 to January 1972, and in February 1991.  The Veteran 
had additional duty in the National Guard.

This matter originally came to the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in North Little Rock, Arkansas that, in 
relevant part, denied service connection for PTSD.  In July 2007 
the Board remanded this claim for additional development.  After 
that development was completed, the case was returned to the 
Board.  In March 2009 the Board denied the Veteran's claim for 
service connection for PTSD.  The Veteran appealed the Board's 
decision to the Court of Appeals for Veteran's Claims (Court).  

In a Joint Motion for Partial Remand (JMR) dated in June 2010, 
the parties agreed that the Board had not provided sufficient 
reasons and bases for its finding that the Veteran was not a 
combat Veteran and, as such, corroboration of his lay statements 
concerning the stressor that caused his PTSD were necessary.  In 
accordance with the JMR the Court remanded the case to the Board 
in July 2010.

After the Court's remand, the regulation governing the 
requirements for service connection for PTSD was amended 
effective July 13, 2010.  The amendment of 38 C.F.R. § 3.304(f) 
alters the circumstances wherein a Veteran's lay statements may 
be deemed sufficient proof of an in-service stressor.  See 75 
Fed. Reg. 39843 (July 13, 2010).


FINDINGS OF FACT

1.  The Veteran was diagnosed with PTSD that was related to his 
military service by at least one qualified VA examiner.

2.  The stressor claimed by the Veteran is related to his fear of 
hostile military or terrorist activity and is consistent with the 
circumstances of the Veteran's service in a combat zone.

3.  It was not shown by clear and convincing evidence that the 
Veteran's claimed stressors did not occur.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, PTSD was incurred 
in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010); 75 
Fed. Reg. 39843 (July 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges that the Court's order, which incorporated 
the JMR, required the Board to provide more extensive reasons and 
bases for its finding that the Veteran was not a combat Veteran 
for the purposes of 38 C.F.R. § 3.304(f).  However, given the 
July 13, 2010 amendment to that regulation, the question of 
whether the Veteran actually served in combat is moot insofar as 
the Veteran's circumstances fall within the exception to the 
stressor verification requirement that is set forth in the 
amended regulation.  75 Fed. Reg. 39843, et seq., (July 13, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)(3)).

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  Given the favorable action taken 
herein below, the Board finds that no further assistance in 
developing the facts pertinent to the Veteran's claims is 
required at this time.  

As previously noted, the Veteran claims that he has PTSD that is 
due to his military service.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

Service connection for PTSD requires medical evidence diagnosing 
the disorder in accordance with 38 CFR § 4.125(a), medical 
evidence linking current symptoms to an in service stressor, and, 
in some circumstances, credible supporting evidence that the 
claimed in service stressor actually occurred.  38 C.F.R. § 
3.304(f). 

Prior to July 13, 2010, the evidence necessary to establish that 
an in service stressor actually occurred depended upon whether 
the Veteran "engaged in combat with the enemy." 38 C.F.R. § 
3.304(f); See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  
If the evidence showed that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed stressor 
was related to those experiences, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, his lay 
testimony alone was sufficient to establish the occurrence of the 
claimed in service stressor.  If, however, the Veteran was not 
clearly shown to have engaged in combat with the enemy and was 
not a POW, or the claimed stressor was unrelated to the Veteran's 
combat or POW experiences, some evidence corroborating the 
Veteran's lay statements is required in order to establish that 
an in service stressor actually occurred.  38 C.F.R. 3.304(f)(2) 
(2009).

The only other exception to the requirement for verification of 
an in-service stressor in effect at that time involved cases when 
the Veteran was diagnosed with PTSD during service and the 
claimed stressor was related to that service.  In such cases, the 
Veteran's lay testimony alone was sufficient to establish the 
occurrence of the claimed stressor, absent clear and convincing 
evidence to the contrary, provided that the claimed stressor was 
consistent with the circumstances, conditions, or hardships of 
the Veteran's service.  38 C.F.R. 3.304(f)(1) (2009).

However, on July 13, 2010 the exceptions to the stressor 
verification requirement were altered.  The current 38 C.F.R. § 
3.304(f)(3) states:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and A VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms 
that the claimed stressor is adequate to support the 
diagnosis of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear 
and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the in service stressor.  For purposes of 
this paragraph, 'fear of hostile military or terrorist 
activity' means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, 
or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.

In this case, the Veteran claims that, while he was serving in 
Vietnam, the base where he was stationed was attacked.  He could 
not remember the date of the attack.  The Veteran related that he 
heard gunfire and people yelling for help and saw a man who was 
injured being carried away.  He later learned that this man died.  
He also claimed that he saw severed heads and other body parts.  
His claims in this regard have been fairly consistent over time.  
However, they could not be corroborated by the Center for Unit 
Record Research (CURR) or any other objective source.  It is 
noted that there was evidence that the base where his unit was 
had been attacked by hostile small arms fire.

The Veteran's record of service confirms service in the Republic 
of Vietnam from December 3, 1969 to November 30, 1970 and that 
the Veteran participated in the winter-spring 1970/DA sanctuary 
counteroffensive/Vietnam counteroffensive Phase VII.  

Some of the Veteran's VA providers diagnosed the Veteran with 
PTSD that was related to the Veteran's service in Vietnam.  
Additionally, at least one VA psychologist who examined the 
Veteran in connection with this claim diagnosed the Veteran with 
PTSD that was related to his experiences in Vietnam.  

Under these circumstances, the Board finds that the Veteran's 
circumstances fall within the July 13, 2010 amendment to 38 
C.F.R. § 3.304(f).  Insofar as the Veteran served in Vietnam 
during wartime, and during an ongoing counteroffensive, the Board 
finds that the Veteran's allegations of being exposed to weapons 
fire and seeing dead and/or wounded persons are plausible and not 
wholly inconsistent with the times, places, and circumstances of 
his service.  While the attack the Veteran claims to have 
experienced, and the sights he claims to have seen while in 
Vietnam, could not be corroborated in detail, neither is there 
clear and convincing evidence that none of these events occurred.  

Therefore, giving the benefit of the doubt to the Veteran, 
service connection for PTSD is granted.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

Service connection for PTSD is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


